Citation Nr: 0921424	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin condition 
resulting from herbicide exposure. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney   


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
a skin condition as a result of exposure to Agent Orange. 


FINDINGS OF FACT

1.  The appellant has a recurrent lip lesion diagnosed as 
cheilosis or herpes simplex, a lesion on the neck, and 
actinic keratosis of the arms and face.

2.  There is no evidence linking the appellant's skin 
conditions to herbicide exposure or to any other disease, 
injury, or event in service. 


CONCLUSION OF LAW

The appellant's skin conditions were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the appellant in December 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining such evidence.  The 
Board concludes that the duty to notify has been satisfied. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim, in addition to meeting the other notice 
requirements of Quartuccio.  This rule was rescinded by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.

The VCAA further provides that VA has a duty to assist the 
appellant in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Board concludes that the duty 
to assist has been satisfied.  The appellant's service 
treatment records and VA medical records are in the file.  
The appellant has not identified any other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  In fact, in his February 2008 Notice 
of Disagreement, the appellant stated that he had no further 
information or evidence to submit with respect to this claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) there is evidence 
establishing the occurrence of an "in-service event, injury 
or disease," or a disease manifested in accordance with 
presumptive service connection regulations which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the appellant has not submitted any competent 
evidence suggesting that his skin conditions, diagnosed over 
thirty years since separation from service, may possibly be 
related to herbicide exposure or any other in-service 
disease, injury, or event.  As will be discussed below, 
actinic keratosis, cheilosis, and herpes simplex are not 
conditions that may be presumed to have resulted from 
herbicide exposure.  Moreover, there is no evidence 
indicating any other relationship between the appellant's 
current skin conditions and his period of service, or 
suggesting that further inquiry would help establish such a 
relationship.  Finally, in July 2007, the appellant was 
afforded a general VA compensation and pension examination, 
not in connection with this claim, which addressed his 
possible herbicide exposure and diagnosed his current skin 
conditions.  This examination includes the appellant's own 
statements regarding the history and symptomatology of his 
skin conditions.  The Board finds that the appellant's 
service treatment and VA medical records, including the July 
2007 compensation and pension examination, constitute 
sufficient evidence to decide the case, as they thoroughly 
document the history, symptoms, and current diagnoses of the 
appellant's skin conditions.  Thus, the Board concludes that 
an examination is not necessary to make a decision on the 
claim.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant contends that his skin conditions are the 
result of his exposure to the herbicide Agent Orange while 
serving in Vietnam.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under VA law, certain diseases are presumed to have resulted 
from herbicide exposure, and shall be service-connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, as long as the requirements 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are 
met, and they become manifest to a degree of 10 percent or 
more, even though there is no record of such disease during 
service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309.  

The appellant states that he was exposed to the herbicide 
Agent Orange while serving in Vietnam.  A veteran who during 
active military, naval, or air service served in the Republic 
of Vietnam during the period beginning January 9, 1962 and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence establishing that the veteran was not 
exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 
2002); 38 C.F.R. § 3.307.  Here, the appellant served in 
Vietnam during the applicable time period.  As there is no 
evidence to the contrary, he may be presumed to have been 
exposed to an herbicide agent such as Agent Orange.  

In order to benefit from the presumption of service 
connection for diseases associated with herbicide exposure, 
the appellant must have one of the diseases enumerated in 
section 3.309(e).  The appellant is currently diagnosed with 
cheilosis or herpes simplex of the lower lip, and actinic 
keratosis of the upper extremities, neck, and face.  These 
conditions are not included in the list of diseases deemed to 
be associated with herbicide exposure under 38 C.F.R. 
§ 3.309(e).  Hence, the appellant may not benefit from the 
presumption.  See 38 C.F.R. § 3.307. 
The appellant may still show that his skin conditions are 
directly related to his period of service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure. McCartt v. West, 12 Vet. App. 
164, 167 (1999).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant has argued that his skin conditions are the 
result of herbicide exposure.  The Board acknowledges that 
the appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
appellant is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the Board may not accept the 
appellant's statements as evidence of a connection between 
his current skin conditions and his in-service exposure to 
Agent Orange. 

The appellant receives ongoing treatment for a recurrent 
lesion of the lower lip, diagnosed variably as cheilosis or 
herpes simplex.  He also receives treatment for rough, raw 
skin, as well as hyper and hypo pigmented skin, on the arms, 
neck and face, diagnosed as actinic keratosis.  A February 
2008 VA treatment record reported a lesion on the appellant's 
neck, but does not clarify whether this is a symptom of 
actinic keratosis.  The Board is satisfied by the evidence of 
a current disability.

As discussed above, the appellant is presumed to have been 
exposed to Agent Orange while serving in Vietnam.  The 
appellant's separation from service examination indicates 
that he had boils while in Vietnam, but this condition had 
cleared by the time of the examination.  His service 
treatment records are otherwise negative for any diagnoses, 
treatment, or complaints of skin conditions.  Based on the 
appellant's presumed herbicide exposure and the fact he had 
boils for a period of time while in Vietnam, there is 
evidence of an in-service event. 

The evidence does not demonstrate a nexus between the 
appellant's current skin conditions and his period of 
service, and there is no evidence of a continuity of symptoms 
relating to his skin conditions since service.  The appellant 
currently does not suffer from boils and boils have not been 
linked to herbicide exposure under 38 C.F.R. § 3.309(e).  The 
appellant has been treated for recurrent lesions of the lower 
lip since January 2002, diagnosed variably as cheilosis and 
herpes simplex.  In the January 2007 VA examination, the 
appellant related to the examiner that he has been treated 
for his actinic keratosis since about 2004, although the 
records on file do not contain a mention or diagnosis of this 
condition until January 2007.  A July 2005 record also 
reflects treatment for blisters on the backs of the 
appellant's hands, which according to the appellant had begun 
manifesting the previous year.  However, subsequent medical 
records contain no mention or observation of skin blisters.  
Thus, the first diagnoses of appellant's skin conditions 
occurred over thirty years after his separation from service 
in 1970.  Moreover, the appellant does not allege that he has 
suffered a continuity of symptoms relating to his skin 
conditions since his separation from service.  A time gap of 
over three decades without any mention of a skin condition 
precludes a finding of continuity between the appellant's 
current skin conditions and his period of service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed disability for 
many years after service).  In the January 2007 examination, 
the examiner noted that actinic keratosis is due to over sun 
exposure.  The preponderance of the evidence is against a 
nexus between the appellant's skin conditions and his period 
of service. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a skin condition 
resulting from herbicide exposure is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


